Exhibit 10.6(a)

 

BRIGGS & STRATTON CORPORATION

 

FORM 10-Q for Quarterly Period Ended April 2, 2006

 

AMENDED AND RESTATED

FORM OF STOCK OPTION AGREEMENT UNDER THE

PREMIUM OPTION AND STOCK AWARD PROGRAM

 

Effective April 19, 2006

 

--------------------------------------------------------------------------------


 

[Date]

 

[Name]

 

You have been awarded a stock option, restricted stock and/or deferred stock
under the Briggs & Stratton Corporation Premium Option and Stock Award Program
(“Program”) as follows:

 

Stock Option:

 

 

Type of Option:

 

Premium Stock Option

Date of Grant:

 

[Date]

Exercise Price:

 

$[110% of Fair Market Value on grant date]


NUMBER OF SHARES:


 


[NUMBER] SHARES - INCENTIVE STOCK OPTION UNDER IRC SEC. 422

 

 

[Number] shares - Non-qualified stock options

Exercise Period:

 

[Date] to [Date]

 

 

 

Restricted Stock:

 

 

Date of Grant:

 

[Date]

Number of Shares:

 

 

Vesting Date:

 

[Date]

 

 

 

Deferred Stock:

 

 

Date of Grant

 

[Date]

Number of Shares:

 

 

Vesting Date:

 

[Date]

 

These stock awards are subject to the terms and conditions of the Program. In
addition, stock options are subject to the Stock Option Agreement, restricted
stock is subject to the Restricted Stock Award Agreement, and deferred stock is
subject to the Deferred Stock Award Agreement.

 

Please acknowledge your acceptance of the terms of these awards by signing two
copies of each of the attached agreements and returning one signed copy of each
to the company’s Secretary.

 

 

Very truly yours,

 

 

 

BRIGGS & STRATTON CORPORATION

 

 

 

 

 

By:

 

 

 

 

John S. Shiely

 

 

Chairman, President and

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

BRIGGS & STRATTON CORPORATION

INCENTIVE COMPENSATION PLAN

STOCK OPTION AGREEMENT

 

Optionee:

 

[Name]

No. of Shares:

 

[Number]

Date of Grant:

 

[Date]

Expiration Date:

 

[Date]

Exercise Price:

 

$[110% of Fair Market Value on grant date]

 

BRIGGS & STRATTON CORPORATION (the “Company”), a Wisconsin corporation, hereby
grants to the above-named employee (the “Optionee”) under The Briggs & Stratton
Corporation Stock Incentive Plan as amended and restated in the Incentive
Compensation Plan (the “Plan”) a stock option to purchase from the Company
during the period commencing (except as otherwise provided herein) on [Date] and
ending (except as otherwise provided herein) on the expiration date set forth
above (the “option term”) up to but not exceeding in the aggregate the number of
shares set forth above of the Common Stock, $0.01 par value, of the Company
(“Common Stock”) at the price per share set forth above, all in accordance with
and subject to the following terms and conditions:

 

1.                                       No shares subject to this option may be
purchased before [Date]. On such date and from time to time thereafter, the
shares subject to this option may be purchased during the option term. If the
Optionee’s employment is terminated for any reason prior to [Date], then, unless
otherwise determined by (or pursuant to authority granted by) the Compensation
Committee (the “Committee”) of the Board of Directors of the Company, this
option shall not be exercisable.

 

2.                                       If the effective date of retirement of
the Optionee is before [Date], the Optionee may make application (at least one
month prior to retirement) to the Committee for this option to become
exercisable on such effective date. Such application may be denied or granted in
whole or in part.

 

--------------------------------------------------------------------------------


 

The following additional provisions shall apply with respect to the exercise of
the option following termination of employment:  (i) In the event that the
Optionee’s employment shall be terminated by reason of death before the option
is exercisable, the option may thereafter be exercised for a period of one year
from the date of death. (ii) In the event that the Optionee’s employment shall
be terminated by reason of Disability or Retirement, the option shall remain in
effect in accordance with its terms, except that (x) the Committee may
accelerate the date on which the option may first be exercised, (y) if the
Optionee dies within three years of such termination of employment, the
unexercised portion of any remaining option shall be exercisable immediately for
a period of one year from the date of death of the Optionee, and (z) in no event
may any option be exercised more than three years after the date of termination
of employment or the expiration of the original option term, whichever period is
shorter. (iii) In the event that an Optionee’s employment is terminated for any
other reason, no shares may be purchased after the date of termination of
employment; except that the option, to the extent then exercisable, may be
exercised for the balance of the option term. However, nothing in (i), (ii) or
(iii) above shall permit the purchase of any shares after the expiration date
set forth above. The Optionee’s employment shall be deemed to be terminated when
he or she is no longer employed by (i) the Company, a subsidiary or an affiliate
thereof, or (ii) a corporation, or a parent or subsidiary thereof, substituting
a new option for the option granted by this Agreement (or assuming the option
granted by this Agreement) by reason of a merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation. Leaves of absence
shall not constitute termination of employment.

 

Notwithstanding anything in the foregoing to the contrary, to the extent
permitted under Section 422 of the Code, if the Optionee’s employment is
terminated by reason of death, Disability or Retirement and the portion of this
option that is otherwise exercisable during the post-termination period as
provided above and as specified under Sections 5(f), (g) or (h) of the Plan,
applied without regard to Section 5(j) of the Plan, is greater than the portion
that is exercisable as an incentive stock option during such post-termination
period under Section 422, such post-termination period shall automatically be
extended (but not beyond the original option term) to the extent necessary to
permit the Optionee to exercise this option either as an incentive stock option
or, if exercised after

 

--------------------------------------------------------------------------------


 

the expiration periods that apply for purposes of Section 422, as a
non-qualified stock option.

 

3.                                       Exercise of this option shall occur on
the date (the “Date of Exercise”) the Company receives at its principal
executive offices (i) a written notice (the “Notice of Exercise”) specifying the
number of shares to be purchased, and (ii) payment by certified check, cashier’s
check or confirmation of a wire transfer for the purchase price for such shares.
In lieu of such payment by certified check, cashier’s check or wire transfer,
the Optionee may tender to the Company (i) outstanding shares of Common Stock,
having a Fair Market Value, determined on the Date of Exercise, equal to the
purchase price for the number of shares being purchased, or (ii) a combination
of shares of outstanding Common Stock, as described above, so valued and payment
as aforesaid which equals said purchase price, together, in each case, with
payment of any applicable stock transfer tax. If the Fair Market Value, as so
determined, of the shares tendered to the Company shall exceed the purchase
price applicable to the number of shares being purchased, an appropriate cash
adjustment will be made by the Company for any fractional share remaining. The
Company will not deliver shares of Common Stock being purchased upon any
exercise of this option unless it has received an acceptable form of payment for
all applicable withholding taxes or arrangements satisfactory to the Company for
the payment thereof have been made. Withholding taxes may be paid with
outstanding shares of Common Stock (including Common Stock delivered upon
exercise of this option), such Common Stock being valued at Fair Market Value on
Date of Exercise. The Optionee shall have no rights as a stockholder with
respect to any shares covered by this option until the date of the issuance of a
stock certificate for such shares.

 

4.                                       This option is not transferable by the
Optionee otherwise than by will or the laws of descent and distribution and is
exercisable during the Optionee’s lifetime only by the Optionee or by the
guardian or legal representative of the Optionee.

 

5.                                       The terms and provisions of this
Agreement (including, without limiting the generality of the foregoing, terms
and provisions relating to the option price and the number and class of shares
subject to this option) shall be subject to appropriate adjustment in the event
of any recapitalization, merger, consolidation, disposition of

 

--------------------------------------------------------------------------------


 

property or stock, separation, reorganization, stock dividend, issuance of
rights, combination or split-up or exchange of shares, or the like.

 

6.                                       Whenever the word “Optionee” is used
herein under circumstances such that the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
this option may be transferred by will or by the laws of descent and
distribution, it shall be deemed to include such person or persons.

 

7.                                       The terms and provisions of the Plan (a
copy of which will be furnished to the Optionee upon written request to the
Briggs & Stratton Corporation, 12301 West Wirth Street, Wauwatosa, Wisconsin
53222) are incorporated herein by reference. To the extent any provision of this
Agreement is inconsistent or in conflict with any term or provision of the Plan,
the Plan shall govern. Capitalized terms not otherwise defined herein have the
meaning set forth in the Plan.

 

IN WITNESS WHEREOF, this Incentive Stock Option Agreement has been duly executed
as of [Date].

 

 

 

 

BRIGGS & STRATTON CORPORATION

 

 

 

 

 

 

 

 

By

 

 

 

 

 

John S. Shiely

 

 

 

Chairman, President and

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

[Optionee Name]

 

--------------------------------------------------------------------------------